                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ALTEERICE,                                      *
Petitioner                                      *
v                                               *              Civil Action No. PWG-19-1172

lAMA ACUFF, and                                 *
MARYLAND ATTORNEY GENERAL,
                                                *
Respondents
                                               ***
                                       MEMORANDUM

        On April 22, 2019, Altee Rice filed the instant 28 U.S.C. ~ 2254 habeas corpus petition

challenging the Maryland Division of Corrections' computation of his 2017 sentence for illegal

possession of a firearm, carrying a handgun, reckless endangerment, possession of a controlled

dangerous substance, and manufacturing, distribution, possession, or possession with intent to

distribute entered by the Circuit Court for Prince George's          County, Maryland.    ECF 1.

Respondents filed an Answer indicating, among other things, that the Petition must be dismissed

for failure to exhaust state court remedies. ECF 4. Rice did not reply. For the reasons to follow,

the Petition will be denied and dismissed without prejudice.

        On September 12, 2017, Petitioner received the following sentences in the Circuit Court

for Prince George's County in Case No. CT 150920X:

        Count Four, illegal possession of a regulated firearm: five year term of confinement, with
        all but four years suspended;

        Count Five, carrying a handgun: three year term of confinement to be served concurrent to
        Count Four;

        Count Six, reckless endangerment: five year term of confinement with all but four years
        suspended to run concurrent to Count Five;
       Count Seven, possession of a controlled dangerous              substance:   four year term of
       confinement to run concurrent to Count Six;

       Count Eight, manufacturing, distribution, possession, or possession with intent to
       distribute: eight year term of confinement, with all but five years suspended, to run
       concurrent to Count Six                                                               .

ECF 4-1, p. 2.

       The court credited Petitioner one year, 274 days for time served and directed that all

sentences were to commence on December 15, 2015. Id. The commitment record dated September

25,2017 mistakenly indicated, "The total time to be served is: 4 years to begin on 15-Dec-2015."

Id. Petitioner's sentences resulted in a maximum expiration date of December 15,2020.         ECF 4-

2; see also Md. Code Ann., Corr. Servs. 9 3-701 (2)(i) (defining term of confinement); Md. Code

Reg. 12.02.06.0 I.B.12 (defining maximum expiration date).

       On November 15,2017, the Circuit Court for Prince George's County issued an amended

commitment order correcting the error in the September 25, 2017 Commitment Order to reflect

that Petitioner's time to be served was five years. ECF 4-3, p. 3; ECF 4-1, p. 2 (Count Eight -

sentence to eight years with all but five years suspended).       The amended commitment order did

not change Petitioner's maximum expiration date. ECF 4-4, p. 2.

       Assuming Rice has presented a federal question here, his Petition is subject to the

exhaustion requirement of 28 U.S.C. 92254(b).        Under    S   2254, before seeking federal habeas

corpus relief, Rice must exhaust each claim presented by pursuing remedies available in state court.

See Rose v. Lundy, 455 U.S. 509, 521 (1982). Each claim must be fairly presented to the state

courts; this means presenting both the operative facts and controlling legal principles. See Baker

v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000) (citations omitted). Exhaustion includes appellate

review in the Maryland Court of Special Appeals and where appropriate in the Maryland Court of

Appeals. See Granberry v. Greer, 481 U.S. 129, 134-35 (1987). This exhaustion requirement


                                                 2
affords the state courts the first opportunity to review federal constitutional challenges to state

convictions in order to preserve the role of the state courts in protecting federally guaranteed rights.

See Preiser v. Rodriguez, 411 U.S. 475,491 (1973).

        Rice may challenge the calculation                of his term of confinement            by pursuing both

administrative and judicial remedies. He may file a grievance with the Inmate Grievance Office

("IGO"). See generally Adamson v. Corr. Med. Servs., Inc., 753 A.2d 501 (Md. 2000); Md. Code

Ann., Corr. Servs.   S   10-206(a). If the grievance is not found wholly lacking in merit on its face,

it is referred to the Office of Administrative                 Hearings ("OAH") for a hearing before an

administrative law judge. Id. at         S   10-207(c).    An order of the OAH finding that an inmate's

complaint is lacking in merit constitutes the final decision of the Secretary of Public Safety and

Correctional Services ("Secretary") for purposes of judicial review. Id at              S   10-209(b)(1 )(ii). If

the OAH finds that the grievance is meritorious, an order is forwarded to the Secretary.                      The

Secretary may affirm, reverse, or modify the order of the OAR              Id. at   S 10-209(c).
        An appeal of the Secretary's decision lies with the "circuit court of the county in which the

complainant is confined."       Id. at   S   10-21 O(b)(2). Petitioner may thereafter seek review in the

Maryland Court of Special Appeals by application for leave to appeal, id. at                S   10-21O(c)(2), and,

if the Maryland Court of Special Appeals grants the application for leave to appeal but denies relief

on the merits, he may then seek review in the Maryland Court of Appeals by petition for writ of

certiorari. See Williams v. State, 438 A.2d 1301 (Md. 1981); Md. Code Ann., Cts. & Jud. Proc.                    S
12-202.

          If, however, Rice "alleges entitlement to immediate release and makes a colorable claim

that he or she has served the entire sentence less any mandatory [diminution] credits," he may seek

relief directly from Maryland courts by filing a petition for a writ of habeas corpus. See Maryland



                                                           3
House of Correction v. Fields, 703 A.2d 167, 175 (Md. 1997), abrogated on other grounds by

Moats v. Scott, 751 A.2d 462 (Md. 2000). He may appeal a circuit court's decision denying habeas

corpus relief to the Maryland Court of Special Appeals, and may thereafter seek certiorari in the

Maryland Court of Appeals. See generally Stouffer v. Pearson, 887 A.2d 623 (Md. 2005); Jones

v. Filbert, 843 A.2d 908 (Md. App. 2004); Stouffer v. Staton, 833 A.2d 33 (Md. 2003).

        Rice states that he has not filed any proceeding in state court regarding the claims raised in

this Petition. ECF No.1, at 6-8. There is no indication that Rice has subsequently made any effort

to fully exhaust his administrative or state remedies.     This Court may not entertain the issues

presented in the Petition while the Maryland courts have not had the opportunity to fully review

the claims raised. Having found the claims unexhausted, the Court need not address Respondents'

additional arguments regarding the computation of Rice's sentence.

        Accordingly, the habeas corpus relief requested shall be denied without prejudice and

dismissed as unexhausted. When a district court dismisses a habeas petition solely on procedural

grounds, a certificate of appealability will not issue unless the petitioner can demonstrate both "( 1)

'that jurists of reason would find it debatable whether the petition states a valid claim of the denial

of a constitutional right' and (2) 'that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.''' Rouse v. Lee, 252 F.3d 676, 684 (4th Cir. 2001)

(quoting Slack v. Daniel, 529 U.S. 473, 484 (2000».          Rice fails to meet this standard and a

Certificate of Appealability shall not issue.

        A separate Order follows.



                                                Paul W. Grimm
                                                United States District Judge




                                                   4
